Filed 2/26/14 P. v. Chavez CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B242120

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA094909)
         v.

DANIEL LOPEZ CHAVEZ

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of the County of Los Angeles,
George Genesta, Judge. Affirmed.
         Lise M. Breakey, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Victoria B. Wilson,
Supervising Deputy Attorney General, Idan Ivri, Deputy Attorney General, for Plaintiff
and Respondent.
                                    INTRODUCTION
       Defendant and appellant Daniel Lopez Chavez (defendant) was convicted of first
degree burglary (Pen. Code, § 4591) (count 1), felony child molesting (§ 647.6, subd. (b))
(count 2), and failure to register as a sex offender after an address change (§ 290, subd.
(b)) (count 3). On appeal, defendant contends that his sentence of 60 years to life in state
prison is unconstitutional as cruel or unusual punishment. We affirm the judgment.


                                   BACKGROUND


       A.       Factual Background


                1.   Prosecution Evidence


                     a)     Counts 1 and 2
       Defendant was a friend of D.J.’s2 father, A.J. Until approximately April 2011,
defendant lived in the house immediately behind D.J.’s house. Defendant would
occasionally bring A.J.’s family groceries, and defendant and A.J. drank beer together
occasionally.
       D.J. had contact with defendant when he lived immediately behind her house on
one or two occasions. On one occasion, when D.J. was 16 or 17 years old, her parents
were thinking of separating, and when D.J. was home alone, defendant stood at the
doorway to D.J.’s house and told D.J. that he would be there for her, and he would “come
over later and take care of her.” Defendant’s comment made D.J. feel uncomfortable and
scared. D.J. told A.J. that she thought defendant was “creepy” and that she did not “feel
right” around him. As a result, A.J. told defendant that “if you don’t see my car, if I’m
not around, do not come to my home, because I have children and . . . it’s not right.”
1
       All statutory citations are to the Penal Code unless otherwise noted.
2
       At the time of trial (in 2012), D.J. was 17 years old.


                                              2
          On Saturday, July 16, 2011, at about 9:00 p.m., D.J. was at home with her younger
brothers and her friend C.P.;3 D.J.’s parents were not present. At about 2:00 a.m. the
following morning, D.J. noticed a beige or gold-colored van “pull up” nearby and park
across the street, but she “really didn’t think anything of it.” At about 2:30 a.m., D.J. and
C.J. started playing basketball in the front yard. The girls then went back inside D.J.’s
house, and when they re-entered the house they left the door open behind them.
          At about 3:00 a.m.—approximately one hour after D.J. first saw the van—and as
C.P. was about to close the door, defendant knocked on the open door. D.J. did not
immediately see him because she was down a hallway, but she called out to find out who
was there, and defendant responded by identifying himself. D.J. “was a little
nervous . . . [and] continued to ask what he wanted. Because I didn’t know why he was
there.”
          D.J. went to the door and spoke to defendant for about 10 to 15 minutes. D.J. said
defendant “seemed little drunk” because of the way he was standing—leaning against the
wall—but neither D.J. nor C.P. smelled alcohol coming from him, or noticed that he
slurred his words.
          Defendant asked D.J. whether her parents were home. D.J. said her father was
home asleep, and defendant asked D.J. to wake up her father. D.J. said no because he
was asleep and had to rest for work in the morning. In fact, A.J. was not actually home,
but D.J. lied because she was “scared” and did not want defendant to know that she, C.P.,
and D.J’s younger brothers were alone. Defendant asked if D.J.’s mother was home, and
D.J. said that she was not. Defendant then asked for D.J.’s parents’ phone number.
          At that point, D.J.’s youngest brother woke up and C.P. took him back to his
room. When C.P. returned, D.J. was still talking to defendant, but D.J. sounded worried
and was telling him to leave. D.J. told defendant her father’s telephone number.
Defendant asked D.J. to get a pencil to write down A.J.’s phone number, but D.J. did not

3
        The reporter’s transcript does not disclose her last name, but her last name,
starting with the initial “P,” is disclosed in the People’s trial brief and defendant’s motion
for new trial. At the time of trial, C.P. was 16 years old.

                                               3
want to step away from the door because she was worried defendant would take the
opportunity to enter the house. D.J. offered to input the number into defendant’s phone.
As she did so, defendant stepped approximately one foot inside the house.
       Defendant asked D.J. how her parents were doing and how she was doing.
Defendant put his arm around D.J.’s shoulder and neck area, put his hand on her arm,
tried to hug her, and touched her face. Defendant tried to pull D.J.’s face closer to his
face, but D.J. “wiggled out” of his grasp and eventually pushed him away. D.J. and C.P.
repeatedly told defendant that he had to leave. D.J. believed that defendant was trying to
kiss her, which scared her because she had not invited him inside and he did not have
permission to touch her. Defendant said, “I’m not going to hurt you.” C.P. told
defendant that he was making too much noise and it would wake up A.J.
       Eventually, defendant stepped outside the house and the girls closed and locked
the door. As defendant walked out of the house, with his back to the house, he said over
his shoulder, in a low, quiet voice, that D.J. and C.P. should lock all the doors and
windows and turn off the lights. That statement made D.J. and C.P. feel uneasy and
scared. After defendant exited the house and D.J. and C.P. locked the door, defendant
stood near the doorway for several minutes, facing away from the house.
       Shortly thereafter, C.P. heard the unlocked gate between the front yard and the
side yard open. C.P. and D.J. ran to the den, which had windows opening to the side
yard, and saw defendant standing approximately three feet past the gate into the side-
yard, facing the house. Defendant watched the two girls. C.P. and D.J. yelled at
defendant—through a broken plastic window that one “can hear anything through”—to
leave, but defendant “just stood there,” expressionless.
       C.P. and D.J. threatened to call the police, but defendant did not move. C.P.
dialed 911 and handed the telephone to D.J., who told the dispatcher that someone was
trying to break into the house and that the intruder could hear what she was saying.
Approximately 30 or 45 seconds later, when C.P. started to tell the dispatcher the address,
defendant walked briskly or ran back to the van that D.J. previously saw, entered it, and
left the area. The van drove away quickly but it did not swerve or appear out of control.

                                             4
The entire incident, from the knock on the door to the time defendant drove away, lasted
approximately 15 to 20 minutes.
       D.J. called A.J. after she completed her telephone call to the 911 dispatcher. After
defendant drove away, C.P. and D.J. woke up both of D.J.’s brothers and put them in one
room, where all four of them waited for the police. They were scared that defendant
might return. Police officers eventually arrived and searched the house.
       Defendant’s mother, R.C., lived with defendant. After 2:00 a.m. on July 17, 2011,
defendant left their home while she was asleep, and after R.C. awoke defendant returned
home in her van with a friend. R.C. said defendant and the friend smelled of alcohol, and
they appeared to be intoxicated.
       Los Angeles County Sheriff’s Deputy Lisa Sanders was one of the peace officers
who responded to D.J.’s 911 call. Deputy Sanders observed that D.J. was shaken and in
distress. D.J. told Deputy Sanders what had occurred. D.J.’s father, A.J., arrived at the
house, and he told Deputy Sanders that defendant knew that he was not allowed at the
house if there were no vehicles in the driveway.
       Los Angeles County Sheriff’s Deputy Patrick Bohnert and Deputy Sanders went
to defendant’s home at 4:30 a.m. to apprehend him on suspicion of burglary and sexual
assault. They contacted defendant who did not appear to be intoxicated. Defendant told
Deputy Bohnert that he was sleeping “the whole time,” and did not tell Deputy Bohnert
that he just arrived home. R.C. told Deputy Bohnert that defendant must have been the
person who drove the van. R.C. later told defendant’s investigator, however, that she told
the police that her daughter was the last person to drive the van before defendant was
arrested, and she did not tell the truth to the officers—that defendant drove the van—
because she believed defendant had been drinking and she did not want him “to get in
trouble.”
       Deputies Bohnert and Sanders detained defendant at his home. D.J. identified
defendant, and he was arrested.




                                             5
                     b)      Count 3
        On November 13, 1989, defendant pled guilty to a residential burglary with the
intent to commit sexual battery, and was required to register thereafter as a sex offender.
On January 12, 2011, defendant filed a change of address sex offender registration form
with West Covina Police Department Sergeant Travis Tibbetts who oversaw the
registration of sex offenders (agency) stating that defendant would no longer register at
the agency in West Covina and instead would be registering at the agency in Baldwin
Park.
        Baldwin Park Police Department Detective Diana Larriva was assigned to the
registration of sex offenders for registrants with the last name beginning with the letters
A through H. Detective Larriva was personally familiar with each of her 25 registrants
and personally was responsible for obtaining contact information from them after they
announced their intention to register in the city, but she never registered defendant and
did not recognize him. If an individual wishing to register came in person to the police
station without an appointment, he or she is given a pink form with the telephone number
and instructions on how to make an appointment. Diana Larriva checks her voicemail
messages for the telephone number provided on the pink form about twice a day, and she
never received a telephone message from defendant indicating he wanted to register as a
sex offender there. If defendant had called her office wishing to register, she would have
called him back to advise him of the proper procedure to register. Detective Larriva did
not check with all of her record clerks about whether defendant had applied to register as
a sex offender and whether the application had been lost; her records clerks do not take
applications for the registration of sex offenders.


              2.     Defendant’s Evidence


                     a)      Counts 1 and 2
        During the evening of July 16, 2011, Eduardo Rodriguez and defendant had been
consuming alcohol. At one point, defendant asked Rodriguez to “come along for a ride

                                              6
with me” to “see a friend.” Rodriguez said defendant was “pretty intoxicated,” but
defendant drove he and Rodriguez in defendant’s van. They drove to a residential
neighborhood, parked the van, and defendant got out the van telling Rodriguez that he
would be back. Rodriguez did not know what defendant wanted to do there. A few
minutes later, defendant returned to the van at a normal pace, and they drove back to their
homes.
       Defendant’s brother testified that he did not believe that defendant had a special or
unusual interest in minor girls. The boyfriend of defendant’s sister testified that he had
known defendant for approximately five years, and defendant had never displayed an
unusual interest in minor girls.


                     b)     Count 3
       R.C., defendant’s mother, went with defendant three times to the Baldwin Park
Police Department to register as a sex offender with a form called a “pink slip.” She
stayed in the car while defendant went into the police station. R.C. also heard defendant
call the police department on the phone attempting to make an appointment to register.
       R.C. believed that defendant’s attempts to register in person failed because he was
turned away and told to make an appointment by phone. R.C. believed that defendant
tried to make a phone appointment by calling the police department at least once per day
from March to July, 2011, but nobody ever answered or returned his calls.


       B.     Procedural Background
       The District Attorney of Los Angeles County filed an information charging
defendant with first degree burglary in violation of section 459—a violent felony within
the meaning of section 667.5, subdivision (c) because a person other than an accomplice
was present in the residence during the commission of the offense (count 1); felony child
molesting in violation of section 647.6, subdivision (b) (count 2); and failure to register
as a sex offender after an address change in violation of section 290, subdivision (b)
(count 3). The district attorney alleged as to count 1 that defendant had suffered two

                                              7
prior convictions pursuant to section 667, subdivision (a)(1); and as to all counts,
defendant had been convicted of seven prior offenses pursuant to the “Three Strikes” law
in violation of sections 667, subdivisions (b)-(i), and 1170.12, subdivisions (a)-(d).
Specifically, defendant was convicted in May 1986, for violation of section 245,
subdivision (a)(1); and in November 1989, defendant suffered six convictions: two
convictions for violation of section 261, subdivision (2), two convictions for violation of
section 288a, subdivision (c), one conviction for violation of sections 664 and 286,
subdivision (c), and one conviction for violation of section 459 in the first degree.
       Following a trial, the jury found defendant guilty on all counts. Defendant
admitted his prior convictions, and the trial court therefore found true the allegations
pursuant to section 667, subdivisions (a)(1) and the Three Strikes law.
       The trial court sentenced defendant to state prison for a term of 60 years to life,
consisting of a term of 25 years to life pursuant to the Three Strikes law, plus five
additional years for each of his two prior convictions pursuant to section 667, subdivision
(a)(1), on count 1; 25 years to life pursuant to the Three Strikes law, and the sentence was
stayed pursuant to section 654, on count 2; 25 years to life pursuant to the Three Strikes
law, to be served consecutively to count 1, on count 3. The trial court ordered defendant
to pay various fines, fees and assessments, and awarded defendant 381 days of custody
credit consisting of 333 days of actual custody credit and 48 days of conduct credit.


                                       DISCUSSION
       Defendant contends that his sentence of 60 years to life in state prison, consisting
of 35 years to life on count 1, and 25 years to life on count 3, is unconstitutional as cruel
or unusual punishment under the federal and California Constitutions. We disagree.


              1.     Applicable Law
       The United States Constitution prohibits the imposition of cruel and unusual
punishment (U.S. Const., 8th Amend.), and the California Constitution prohibits the
imposition of cruel or unusual punishment (Cal. Const., art I, § 17). The California and

                                              8
federal constitutional provisions have both been interpreted to prohibit a sentence that is
“so disproportionate to the crime for which it is inflicted that it shocks the conscience and
offends fundamental notions of human dignity.” (In re Lynch (1972) 8 Cal.3d 410, 424,
fn. omitted, superseded on other grounds as stated in People v. Caddick (1984) 160
Cal.App.3d 46, 51, 52; see also Ewing v. California (2003) 538 U.S. 11, 32-35; Harmelin
v. Michigan (1991) 501 U.S. 957, 962.) The federal constitutional standard is one of
gross disproportionality. (Ewing v. California, supra, 538 U.S. at p. 21; Harmelin v.
Michigan, supra, 501 U.S. at p. 1001.) Successful challenges to the proportionality of
particular sentences have been very rare. (Rummel v. Estelle (1980) 445 U.S. 263, 272;
Ewing v. California, supra, 538 U.S. at p. 21 [“‘outside the context of capital
punishment, successful challenges to the proportionality of particular sentences have
been exceedingly rare’”]; People v. Weddle (1991) 1 Cal.App.4th 1190, 1196 [“Findings
of disproportionality have occurred with exquisite rarity in the case law”].)
       The California Supreme Court has instructed that when reviewing a claim of cruel
or unusual punishment, courts should examine the nature of the offense and offender,
compare the punishment with the penalty for more serious crimes in the same
jurisdiction, and measure the punishment to the penalty for the same offense in different
jurisdictions. (People v. Dennis (1998) 17 Cal.4th 468, 511; In re Lynch, supra, 8 Cal.3d
at pp. 425-427.) Defendant does not contend that his punishment is unconstitutional in
the abstract, but as applied to him. Thus, defendant’s argument addresses the first factor
identified in In re Lynch—the nature of the offense and the offender. Regarding the
nature of the offense and the offender, we evaluate the totality of the circumstances
surrounding the commission of the current offenses, including the defendant’s motive,
the manner of commission of the crimes, the extent of the defendant’s involvement, the
consequences of his acts, and his individual culpability, including factors such as the
defendant’s age, prior criminality, personal characteristics, and state of mind. (People v.
Martinez (1999) 71 Cal.App.4th 1502, 1510.)
       Regarding the Three Strikes law, “California appellate courts have consistently
found [that it] is not cruel and unusual punishment.” (People v. Mantanez (2002) 98

                                             9
Cal.App.4th 354, 359, citing People v. Cooper (1996) 43 Cal.App.4th 815, 826-827.)
The United States Supreme Court has also held that California’s Three Strikes law is a
constitutional punishment for a repeat felony offender, even when his offenses are only
theft-related, because he has proved “‘simply unable to bring his conduct within the
social norms prescribed by the criminal law of the State.’” (Ewing v. California, supra,
538 U.S. at p. 21, citing Rummel v. Estelle, supra, 445 U.S. at p. 284.)


              2.      Procedural History
       At the sentencing proceedings, the trial court stated, “The court has read and
reviewed the probation’s officer’s report . . . and the static 99 report in this
matter. [¶] The static 99 indicates that . . . [defendant has] a score of 5 with moderate to
high range of risk. Court also notes the defendant’s prior convictions not only for crimes
of violence, but also for sexually violent crimes in the past. Although they are old in
terms of 1989, the defendant has not lead a blameless life since then. [¶] Since then, he
has incurred additional criminal convictions in 2006 for being under the influence of a
controlled substance, in 2008 for exhibiting a deadly weapon, not a firearm. Although
both are misdemeanors and he was placed on probation, it indicates that the defendant is
still engaging in criminal activity either in substance abuse, which was a circumstance in
this case, and also the use of weapons, which are a matter of great concern to the court,
given the defendant’ prior criminal history of engaging in a prior first degree burglary
and a prior 245 assault and also engaging in a prior rape and violent sexual crimes. [T]he
court has taken that into consideration in terms of sentencing.”
       The trial court indicated it would sentence defendant on count 3, failure to register
as a sex offender, concurrently with the sentence for burglary in count 1. On advice from
the prosecutor, and after consulting the Penal Code, however, the trial court concluded
that it was required to run the sentences consecutively.4 The trial court stated that it will

4
      Section 667, subdivision (c), provided that, “Notwithstanding any other law, if a
defendant has been convicted of a felony and it has been pled and proved that the
defendant has one or more serious and/or violent prior felony convictions . . . the court

                                              10
not entertain mitigation statements by the defense because the trial court “has no
discretion in . . . the sentencing . . .[;] once the serious or violent felony has been proved
[to] a jury and [defendant] found guilty beyond a reasonable doubt—felony
convictions—and then the strike offenses have been proved, the court has no further
discretion.”
       Defendant’s counsel acknowledged the trial court’s lack of discretion but
nevertheless stated that defendant’s offenses in this case were “minimal and minor.” The
trial court then stated, “Only [defendant] can answer the unasked questions. You know,
that substance abuse was allegedly a problem with him in the past, that he was allegedly
attempting to conquer it, according to his defense witnesses. But, nonetheless, his
substance abuse has not been limited to alcohol. The most recent conviction a couple
years ago had to do with a controlled substance, and what a play alcohol had in this
particular case did not rise to the level that he was—to an alcohol defense
(sic). [¶] [Defendant] was out at 2:00 or 3:00 o’clock in the morning, parked out in front
of a residence. Two young girls playing basketball and his car’s parked there. . . .
[There was] no evidence that he immediately got out of the van and approached the
residence and knocked on the door and tried to make contact with the father, but the
vehicle had been parked there for at least an hour. And, circumstantially, he was outside
while the girls were playing basketball, and he does not exit the van until the girls enter
the residence and the front door is open. [¶] His conduct is unexplained, why he—at that
point he satisfactorily to the jury and to the court that he is making contact with the girls
at this time of the morning where he didn’t have any observation of the father being
present, who was allegedly the person who he was wishing to make contact with. And
his presence at the side of the house after he was told to leave, going through a locked
gate at the side of the house, that is an unanswered question that only he can answer of


shall adhere to . . . the following: [¶] . . . [¶] (6) If there is a current conviction for more
than one felony count not committed on the same occasion, and not arising from the same
set of operative facts, the court shall sentence the defendant consecutively on each
count . . . .” (See also section 1170.12, subd. (a)(6).)

                                              11
what his intentions were, if he had not been discovered by the young girls outside that
window. [¶] However, that conduct in and of itself with this defendant’s criminal history
and specific criminal history rises to the level that he definitely presents a danger to the
community.”
        As noted above, the trial court sentenced defendant to state prison on count 1 for a
term of 25 years to life pursuant to the Three Strikes law, plus five additional years for
each of his two prior convictions pursuant to section 667, subdivision (a)(1); on count 2
for a stayed sentence of a term of 25 years to life pursuant to the Three Strikes law; and
on count 3 for 25 years to life pursuant to the Three Strikes law, to be served
consecutively to count 1. That is, the trial court sentenced defendant to state prison for a
total term of 60 years to life.


               3.     Analysis


                      a)      Defendant’s Sentence on Count 1
        Defendant contends that his sentence of 35 years to life in state prison on count 1
is unconstitutional as cruel or unusual punishment under the federal and California
Constitutions. We disagree.
        Defendant’s sentence for count 1 was not grossly disproportional to the nature of
his crime. Prior to the incident, when defendant lived in a house immediately behind
D.J.’s house, A.J. told defendant not to go to the house if defendant does not see A.J.’s
car because, “I have children and . . . it’s not right.” On the date of the incident, in the
early morning hours, defendant parked his van in the street across from D.J’s home for
about one hour—long enough to know that A.J.’s car was not visible and that A.J. may
not be at the home. During that time, D.J. and C.P. were playing basketball in the front
yard.
        At 3:00 a.m., after D.J. and C.P. went back inside the house, defendant knocked on
the door to the home and asked D.J. whether her parents were home. When D.J. told
defendant that A.J. was asleep, defendant asked that she wake him. When D.J. instead

                                              12
offered to input A.J.’s telephone number into defendant’s telephone phone, defendant
stepped inside the house without D.J.’s permission. Then, without D.J.’s permission,
defendant put his arm around D.J.’s shoulder and neck area, put his hand on her arm,
tried to hug her, touched her face, tried to pull D.J.’s face closer to his face, and
attempted to kiss D.J. D.J. pushed defendant away, and D.J. and C.P. repeatedly told
defendant to leave. It is reasonable to conclude that D.J. and C.P. made it clear to
defendant that they were intimidated by him, and that they did not want him to be in or
near the home. Defendant, however, did not immediately leave. When defendant did
leave, with his back to the house, he stated over his shoulder, in a low, quiet voice, that
D.J. and C.P. should lock all the doors and windows and turn off the lights—causing D.J.
and C.P. to feel uneasy and scared. It is reasonable to conclude that defendant intended
to disturb D.J. and C.P. when he made his statement to them to lock the doors.
       Defendant then opened the gate between the front yard and the side yard of the
house, went into the side yard, and stood watching D.J. and C.P. C.P. and D.J. yelled at
defendant to leave, but defendant “just stood there,” expressionless. When C.P. and D.J.
threatened to call the police, defendant still did not move. Defendant fled only when he
realized that the police were on their way to the home.
       Defendant has previously been convicted of sex offenses, burglary and controlled
substance abuse. Defendant had seven prior strike convictions, six of which—occurring
on the same occasion—included burglary with the intent to commit sexual battery,
attempted sodomy of a child, and rape. Although those strike convictions occurred in the
mid- to late 1980’s, according to the probation report, defendant was convicted in 1999
for failure to register as a sex offender in violation of section 290, subdivision (g)(2); in
2006 for use and/or being under the influence of a controlled substance in violation of
Health and Safety Code section 11550, subdivision (a); and in 2009 for exhibiting a
deadly weapon in violation of section 417, subdivision (a)(1). Defendant’s criminal
activities in the present case are consistent with his prior criminal conduct. Defendant’s
sentence under count 1 is proportional to his crime because it is based on his recidivism.



                                              13
                      b)     Defendant’s Sentence on Count 3
       Defendant contends that his sentence of 25 years to life in state prison
pursuant to the Three Strikes law on count 3 for failure to register as a sex offender after
an address change in violation of section 290, subdivision (b), is unconstitutional as cruel
or unusual punishment under the federal and California Constitutions.
       Defendant’s sentence for count 3 was not grossly disproportional to the nature of
his crime. Defendant undermined the purpose of the sex offender registration law by
failing to notify the authorities of his location in a new city, and defendant was sentenced
pursuant to the Three Strikes law.
       In re Coley (2012) 55 Cal.4th 524, the California Supreme Court held that a third
strike sentence may be constitutional following a conviction pursuant to section 290. In
that case, the defendant was required to register as a sex offender, but failed to do so
following his release from prison and within five days of his birthday that year. The
police obtained the defendant’s address by reviewing paperwork he filed with the
Department of Motor Vehicles (DMV) and arrested him. (Id. at pp. 532-533.) Following
a jury trial, the defendant was acquitted of failing to register upon his arrival in the
jurisdiction (§ 290, former subd. (a)(1)(A), now §§ 290, subd. (b), 290.013, 290.015), but
was found guilty for failing to update his registration within five working days of his
birthday (§ 290, former subd. (a)(1)(D), now § 290.012). (Id. at p. 533, 535.)
       In In re Coley, supra, 55 Cal.4th 524, the evidence presented at trial included
testimony from the sex offender registry clerk responsible for registering sex offenders
where the defendant resided that the defendant did not register as a sex offender after he
was released from prison; the absence of any documentation proving that the defendant
registered; the defendant’s admission to a police officer that he did not want any contact
with the peace officer agencies—a statement that the defendant denied making; and the
defendant’s failure to contact his parole officer upon his release from prison. (Id. at pp.
532-535, 561.) The defendant testified that he had, in fact, registered as a sex offender
upon his release from prison, but admitted that he had not updated his registration within
five days of his birthday that year because, according to the defendant, he believed he

                                              14
only had to register once a year, and he therefore did not have to register again until his
birthday the following year. (Id. at pp. 534.) In holding that the defendant’s third strike
sentence was constitutional, the court concluded that the defendant had not merely made
a negligent or technical oversight in failing to register, but had displayed an intentional
unwillingness to comply with the registration requirement. (Id. at pp. 561-562.)
       In this case, as in In re Coley, supra, 55 Cal.4th 524, the person in charge of sex
offender registration in defendant’s jurisdiction testified that defendant never contacted
her to attempt to register as sex offender. Defendant’s mother, R.C., testified that she
believed that defendant tried to make a telephone appointment by calling the police
department at least once per day from March to July, 2011, but nobody ever answered or
returned his calls, and that she heard defendant call the police department on the phone to
try to make an appointment to register. There is no documentation in the record,
including telephone records, concerning defendant’s telephoning the police department to
make an appointment to register as a sex offender. In addition, Detective Larriva testified
that she regularly checks her voicemail messages about twice a day and she never
received a telephone message from defendant indicating he would like to register as a sex
offender there.
       R.C. also testified that she went with defendant to the Baldwin Park Police
Department on three occasions to register as a sex offender with a form called a “pink
slip”, and she waited in the car while defendant went into the police station. There is no
documentation in the record concerning defendant’s appearances at the Baldwin Park
Police Department attempting to register as a sex offender at his new address.5 In
addition, Detective Larriva testified that a pink slip is not a method of registering as a sex
offender, and instead it is given to individuals wishing to register who come in person to




5
       Citing to the record, defendant states in his opening brief that, “[He] apparently
wrote his name, phone number and date of birth on [the pink slip providing instructions
on how to make an appointment to register as a sex offender] and left it [at the Baldwin
Police Department].” The record, however, does not support defendant’s statement.

                                             15
the police station without an appointment—providing the telephone number and
instructions on how to make an appointment.
        Defendant was previously registered as a sex offender with the West Covina
Police Department. A reasonable inference can be made, therefore, that defendant knew
of the proper registration procedures to register as a sex offender. For approximately four
months—between March and July of 2011—defendant failed to follow the proper
registration procedures to inform the Baldwin Park police of his new address.
        Defendant’s sentence on count 3 is also appropriate when considered in
conjunction with his long criminal history. In People v. Meeks (2004) 123 Cal.App.4th
695, the defendant also failed to register within five days of changing his address. (Id. at
p. 706.) Similar to defendant’s prior crimes here, in that case the defendant’s prior
crimes included burglary, rape, robbery, assault with a deadly weapon, and drug
possession, which he committed over a substantial period of time and between about 7 to
31 years prior to his conviction for failure to register. (Id. at p. 708.)
        The court in People v. Meeks, supra, 123 Cal.App.4th 695 rejected the defendant’s
characterization of his failure to register as “‘de minimis as felonies go,’” stating that
“sex offenders present a serious danger to society because of their tendency to repeat
their sexual offenses,” and that registration of individuals convicted of such crimes
protects public safety. (Id. at pp. 709-710.) The court also stated that, “[t]aking into
account, as we should, not only the seriousness of defendant’s current offense, but also
his history of repeated violations of the criminal law that spanned at least 30 years, we
cannot say that his sentence is grossly disproportionate to his current offense when
viewed in light of his long-standing, and sometimes violent, criminal history.” (Id. at p.
709.)
        Here, as in People v. Meeks, supra, 123 Cal.App.4th 695, defendant changed his
address without registering as a sex offender, and he had committed numerous serious
prior property and sex crimes for a substantial period of time before his failure to register.
Defendant’s sentence for count 3 was not cruel or unusual punishment.



                                               16
       Defendant relies on People v. Carmony (2005) 127 Cal.App.4th 1066, which held
that the defendant’s sentence of 25 years to life in prison for failure to register as a sex
offender within five days of his birthday was unconstitutional. (Id. at pp. 1071-1072.)
That case, however, is distinguishable. As the court stated, “The purpose of the sex
offender registration law is to require that the offender identify his present address to law
enforcement authorities so that he or she is readily available for police surveillance. In
this case the defendant did so one month prior to his birthday and was in fact present at
his registered address when the arrest for the present violation was made. The stated
purpose of the birthday registration requirement was (and still is) to ‘update’ the existing
registration information. [Citation.] [¶] Here, there was no new information to update
and the state was aware of that fact. Accordingly, the requirement that defendant
reregister within five days of his birthday served no stated or rational purpose of the
registration law and posed no danger or harm to anyone. [¶] Because a 25-year recidivist
sentence imposed solely for failure to provide duplicate registration information is
grossly disproportionate to the offense, shocks the conscience of the court and offends
notions of human dignity, it constitutes cruel and unusual punishment under both the state
and federal Constitutions.” (Id. at pp. 1072-1073.) The court limited the scope of its
holding, stating, “We have no occasion to consider the appropriateness of a recidivist
penalty where the predicate offense does not involve a duplicate registration.” (Id. at p.
1073, fn. 3.)
       Here, unlike in People v. Carmony, supra, 127 Cal.App.4th 1066, defendant did
not fail to provide duplicate registration information. He failed to provide registration
information for his new address after an address change. The fact that officers were able
to locate quickly defendant’s Baldwin Park address after the burglary does not excuse
him from the registration requirement or require that we hold defendant’s sentence is
unconstitutional. In In re Coley, supra, 55 Cal.4th 524, for example, the police used
DMV records to locate the defendant (id. at pp. 532-533), yet the court found that the
defendant’s third strike sentence was constitutional. (Id. at pp. 561-562.)



                                              17
                                   DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                               MOSK, Acting P. J.


We concur:



             KRIEGLER, J.



             MINK, J. 





      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                          18